Citation Nr: 1112390	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cataracts, to include as due to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's service connection claims were adjudicated at the Jackson, Mississippi, RO because he filed his claim based on ionizing radiation exposure and VA has centralized the processing of such claims at that RO.  The RO in Denver, Colorado, otherwise has jurisdiction of the Veteran's claims file.

In February 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c) (West Supp. 2010); 38 C.F.R. § 3.309(d) (2010).  The Board notes that neither cataracts nor prostate cancer is not found on the list of presumptive diseases within 38 C.F.R. § 3.309(d).  

Second, other "radiogenic" diseases listed under 38 C.F.R. § 3.311(b)(2), which includes posterior subcapsular cataracts and prostate cancer, found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4) (2010).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2010).  The medical advisor must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2010).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A.  Cataracts

The competent and probative medical evidence of record clearly reflects that the Veteran currently has cataracts.  In an April 2003 private treatment record from Dr. G.J., the Veteran was diagnosed with cataracts.  A September 2008 VA outpatient treatment record also notes that the Veteran underwent a diabetic eye examination in October 2007 which revealed early cataracts.  However, at the February 2011 video conference hearing, his representative asserted that the Veteran's treatment records specifically mention posterior subcapsular cataracts, which as noted above is a radiogenic disease listed under 38 C.F.R. § 3.311(b)(2), yet the diagnosis is simply for cataracts.  In this regard, while the medical evidence only reflects a diagnosis of cataracts, there is no indication from such evidence that the Veteran has posterior subcapsular cataracts.  

Nonetheless, further clarification of this matter should be obtained through a medical nexus opinion, as also requested by the Veteran's representative, regarding whether the Veteran's claimed nonradiogenic disease of cataracts is related to service, to include exposure to ionizing radiation.  See 38 C.F.R. §§ 3.303, 3.311 (2010); Combee, 34 F.3d at 1043-44.  In the event that the Veteran is found to have a radiogenic disease of posterior subcapsular cataracts, then the claim must be referred to the Under Secretary for Benefits for further consideration pursuant to 38 C.F.R. § 3.311(b).    

B.  Prostate Cancer 

Review of the evidentiary record reveals that a January 2001 private biopsy report showed the Veteran's manifestation of prostate cancer, which as noted above is a radiogenic disease listed under 38 C.F.R. § 3.311(b)(2).  A May 2008 letter from the Defense Threat Reduction Agency (DTRA) confirmed the Veteran's exposure to ionizing radiation as a participant of Operation REDWING, conducted at the Pacific Proving Ground in 1956, and noted his estimated radiation dose assessment.  Thus, the Board notes that the Veteran's manifestation of prostate cancer is well over five years after his exposure to radiation in service.  See 38 C.F.R. § 3.311(b)(5) (2010).       

As a result, the evidence shows that the Veteran's claim for prostate cancer must be referred to the Under Secretary for Benefits under 38 C.F.R. § 3.311(b).  However, the Veteran's claim for prostate cancer was not referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  Rather, the claim was adjudicated by the RO in Jackson, Mississippi without any medical opinion addressing the question of an etiological nexus between the Veteran's confirmed in-service exposure to ionizing radiation and his radiogenic disease of prostate cancer.

The Board concludes that the facts of the Veteran's claim for prostate cancer necessitate a remand for a referral to the Under Secretary of Benefits, who may request an advisory medical opinion from the Under Secretary of Health as to whether the Veteran's prostate cancer is etiologically related to in-service exposure to ionizing radiation exposure, in accordance with 38 C.F.R. § 3.311(c).  

The Board also notes that the Veteran submitted additional evidence in support of his claim without a waiver, which was received by the Board in February 2011.  Such evidence includes internet articles about the history and activities of the Marshall Islands Nuclear Claims Tribunal and Operation REDWING.  These records are referred for initial review.  See 38 C.F.R. § 20.1304 (2010).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all outstanding VA or private inpatient or outpatient treatment records regarding the Veteran's cataracts, to include from Dr. G.J., M.D. of the Colorado Eye Care in Englewood, Colorado, subsequent to October 2007, the date of the most recent medical evidence of record, and associate those records with the claims file.  Any necessary authorizations for the release of medical records to VA should be obtained.  All attempts to procure records should be documented in the claims file.  

2.  Next, schedule the Veteran for the appropriate VA examination to determine the nature and extent of his cataracts disability.  This examination must include clarification as to whether the Veteran has the radiogenic disease of posterior subcapsular cataracts.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted.  The examiner should indicate all current diagnoses related to cataracts, to include an indication of whether posterior subcapsular cataracts are currently diagnosed.  The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any currently diagnosed cataracts are causally related to service, to include exposure to ionizing radiation.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation, then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  If, and only if, the Veteran is found to have a radiogenic disease of posterior subcapsular cataracts, the issue of entitlement to service connection for cataracts must be referred to the Under Secretary of Benefits for the determination of whether the Veteran's radiogenic disease of posterior subcapsular cataracts is related to ionizing radiation exposure while in service.  The Under Secretary of Benefits must also determine whether an expert opinion from the Under Secretary for Health as contemplated in 38 C.F.R. § 3.311(c) or referral to an outside consultant for a medical opinion as contemplated by 38 C.F.R. § 3.311(d) is deemed appropriate in this case to ascertain whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's posterior subcapsular cataracts resulted from exposure to radiation in service.
 
4.  Furthermore, the issue of entitlement to service connection for prostate cancer must be referred to the Under Secretary of Benefits for the determination of whether the Veteran's radiogenic disease of prostate cancer is related to ionizing radiation exposure while in service.  The Under Secretary of Benefits must also determine whether an expert opinion from the Under Secretary for Health as contemplated in 38 C.F.R. § 3.311(c) or referral to an outside consultant for a medical opinion as contemplated by 38 C.F.R. § 3.311(d) is deemed appropriate in this case to ascertain whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's prostate cancer resulted from exposure to radiation in service.

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



